Exhibit 10.2

CAPSTEAD MORTGAGE CORPORATION

PERFORMANCE UNIT AGREEMENT

FOR EMPLOYEES

THIS PERFORMANCE UNIT AGREEMENT (this “Agreement”) made and entered into as of
the 18th day of December, 2013, effective as of the date hereof (hereinafter
called the “Award Date”), by and between Capstead Mortgage Corporation, a
Maryland corporation (“Capstead” or the “Company”), and « Name» (the “Grantee”).

WHEREAS, the compensation committee of Capstead’s board of directors (the
“Committee”) believes employees of the Company should have an ongoing stake in
the long-term success of the Company, and

WHEREAS, the Committee believes that providing a long-term equity-based award
appropriately linked to the Company’s performance over a multiple year period
will better align the employees’ long-term interests with those of our
stockholders.

THEREFORE, the Committee has awarded to the Grantee a performance unit award
conditioned upon the execution by the Company and the Grantee of this
Performance Unit Agreement that contains certain performance criteria set forth
herein. In consideration of the mutual promise(s) and covenant(s) contained
herein, the parties hereby agree as follows:

SECTION 1. GRANT.

1.1 Grant and Acceptance. Pursuant to the December 18, 2013 authorization to
grant performance units to current executive officers, the Company does hereby
grant and transfer to the Grantee, for no cash consideration from the Grantee,
and the Grantee does hereby accept from the Company, an aggregate of «Target»
performance units (the “Performance Units”), which are convertible into shares
of Common Stock, $0.01 par value per share, of the Company (the “Common Stock”)
according to the terms and conditions and subject to the restrictions,
forfeiture risks and other terms and conditions hereinafter set forth.

1.2 Effect of Plan. The Performance Units shall constitute a Performance Award,
as defined in the Company’s Amended and Restated 2004 Flexible Long-Term
Incentive Plan (the “Plan”). This Agreement is expressly subject to the terms
and provisions of the Plan and in the event there is a conflict between the
terms of the Plan and this Agreement, the terms of the Plan shall control. All
undefined capitalized terms used herein shall have the meanings assigned in the
Plan. The Award is subject to all laws, approvals, requirements and regulations
of any governmental authority which may be applicable thereto.

SECTION 2. CONVERSION RIGHTS; DIVIDENDS. Provided the Performance Criteria are
satisfied, each Performance Unit is automatically convertible into Common Stock
following the end of the Performance Period, but no later than March 15, 2017,
with the conversion factor determined formulaically based on the stated
performance criteria, as set forth in the 2004 Flexible Long-Term Incentive Plan
Long-Term Award Criteria attached hereto as Exhibit A (the “Long-Term Award
Criteria”). The Grantee, for the duration of this Agreement shall not be
entitled to vote



--------------------------------------------------------------------------------

or receive dividends or any other distributions declared on the Common Stock
into which the Performance Units are ultimately convertible. During the
Performance Period, the Company shall accrue dividends and any other
distributions declared with respect to its Common Stock, initially as if each
Performance Unit were entitled to the same dividend as a single share of Common
Stock. During the Performance Period, the Company shall have discretion to
accrue additional or lesser amounts if management has a reasonable basis to
believe that the conversion ratio will result in automatic conversion into
Common Stock on something other than a one-to-one basis (based on the actual
performance criteria during the Performance Period). To the extent the
Performance Units are ultimately convertible into Common Stock, the Grantee
shall be entitled to receive all dividends and any other distributions declared
during the Performance Period with respect to the shares Common Stock into which
the Performance Units are ultimately converted, as if such Common Stock had been
issued on the first day of the Performance Period (provided, however, that
nothing contained herein shall cause the Company to declare any such dividends
or to make any such distributions). If Performance Units are forfeited pursuant
to Section 3.3, 3.4 or 3.5, Grantee is not entitled to receive any such amounts
representing accrued dividends or distributions.

SECTION 3. PERFORMANCE CRITERIA, PERFORMANCE PERIOD AND VESTING.

3.1 Performance Criteria. The “Performance Criteria” with respect to the
Performance Units shall be comprised of the performance metrics, and each
performance metric shall be weighted, as described in the Long-Term Award
Criteria. Based on the “Payout Factors” and weighting described in the Long-Term
Award Criteria, the Performance Units could expire without converting into any
shares of Common Stock or could be convertible into as many as 200% of the
number of Performance Units granted to each Grantee.

3.2 Performance Period. Performance shall be measured for a single three-year
period beginning January 1, 2014 and ending December 31, 2016.

3.3 Conversion Date.

(a) Pursuant to the Plan, after the end of the Performance Period, the Committee
shall determine whether, and to what degree, the Performance Criteria were
satisfied. If any of the Performance Criteria were satisfied at or above the
“Minimum” level (as described in the Long-Term Award Criteria) with respect to
the Performance Period, the Committee shall establish a “Conversion Date” with
respect to such Performance Period. The determination by the Committee as to the
satisfaction of the Performance Criteria with respect to the Performance Period
shall be deemed to be final.

(b) Provided the Grantee remains continuously employed by the Company throughout
the Performance Period and some or all of the Performance Criteria for the
Performance Period have been satisfied and acknowledged by the Committee at or
above the “Minimum” level, then on the Conversion Date, the Performance Units
shall automatically convert into the number of shares of Common Stock calculated
consistent with the Payout Factors shown on the Long-Term Award Criteria.

(c) Except as otherwise provided in Sections 3.4, 3.5 and 3.6 below, no
Performance Units shall become convertible after:

 

2



--------------------------------------------------------------------------------

(i) termination of Grantee’s employment with the Company or any Affiliate for
any reason other than death (including termination by reason of voluntary or
involuntary discharge, Disability or Retirement) in which case the Grantee
shall, at the time of termination, forfeit all right, title and interest in and
to any Performance Units and the Common Stock into which such Performance Units
may have been convertible following the Performance Period; or

(ii) a Grantee working full-time at the Award Date reduces his/her scheduled
hours worked per week below a standard 40-hour work week, in which case the
Grantee shall, at the time of such reduction and subject to management’s
discretion, forfeit all right, title and interest in and to any Performance
Units and the Common Stock into which such Performance Units may have been
convertible following the Performance Period; or

(iii) a Grantee working part-time at the Award Date reduces his/her scheduled
hours worked per week below a standard 20-hour work week, in which case the
Grantee shall, at the time of such reduction and subject to management’s
discretion, forfeit all right, title and interest in and to any Performance
Units and the Common Stock into which such Performance Units may have been
convertible following the Performance Period.

3.4 Effect of Grantee’s Death. If the Grantee ceases to be an employee of the
Company or any Affiliate by reason of death prior to the end of a Performance
Period, the personal representatives, heirs, legatees or distributees of the
Grantee, as appropriate, shall be entitled to the Performance Units, which shall
be convertible into the same number of shares of Common Stock that would have
otherwise been applicable for the Performance Period multiplied by a fraction,
the numerator of which is the number of years during the related Performance
Period in which the Grantee was alive and employed by the Company for any
portion of such year and the denominator of which is three. Such beneficiary
shall have no further rights under this Agreement.

3.5 Effect of Dissolution or Liquidation. In the event of the dissolution or
liquidation of the Company, any and all outstanding Performance Units that have
not become convertible into shares of Common Stock shall automatically be
forfeited.

3.6 Effect of Change of Control. If there is a Change in Control (as defined in
the Plan) during the Performance Period, the Grantee’s employment is terminated
at any time within 24 months of the Change of Control and such termination is by
the Company without Cause or by the Grantee with Good Reason, all performance
goals with respect to the Performance Units shall be deemed to have been met at
the Targeted Amount set forth in the Long-Term Award Criteria for the entire
Performance Period under the terms of the Long-Term Award Criteria and the
Performance Period shall immediately end. In such an event, the Conversion Date
shall be the date of the occurrence of the Change in Control. For purposes of
this Agreement, “Good Reason” shall include (i) a reduction in Grantee’s base
salary; (ii) a material diminution in Grantee’s duties and job responsibilities;
or (iii) a relocation of Grantee’s primary place of work as of the date of this
Agreement to a location that requires Grantee to travel from his or her primary
residence to such new location an additional 50 or more miles each way.

 

3



--------------------------------------------------------------------------------

For purposes of this Agreement, “Cause” means:

(i) gross negligence in the performance of Grantee’s duties and
responsibilities, which negligence results in material harm to the business,
interests or reputation of the Company;

(ii) a violation of any material Company policy, including, without limitation,
the theft, embezzlement or misappropriation or material misuse of any Company
funds or property;

(iii) any criminal or civil conviction for a crime involving moral turpitude;

(iv) willful and continued failure by Grantee to perform his or her duties and
responsibilities; or

(v) any misconduct that, in the Company’s good faith determination, is
materially harmful to the business, interests or reputation of the Company.

3.7 Effect of Forfeiture. Any Performance Units forfeited pursuant to
Section 3.3, 3.4 and 3.5 shall revert to the Company.

SECTION 4. FORM OF PERFORMANCE UNITS. The Performance Units shall not be
certificated. On the Conversion Date, the Company shall cause its Transfer Agent
to record Grantee’s ownership of the Common Stock of the Company (into which the
Performance Units are converted) in unrestricted book entry form or, at the
request of the Grantee, issued in stock certificate form. Any such certificates
shall be unencumbered by any of the restrictions enumerated herein other than
such restrictions as may be imposed by applicable federal or state securities
laws and regulations.

SECTION 5. TRANSFER OF PERFORMANCE UNITS.

5.1 Except as otherwise provided in the Plan, the Performance Units shall not be
offered, sold, transferred, assigned, exchanged, pledged, encumbered or
otherwise disposed of (each, a “Transfer”) for any purpose whatsoever, other
than to the Company, and shall not be subject, in whole or in part, to
execution, attachment, or similar process in all such cases until the Conversion
Date. Any attempted Transfer of the Performance Units, other than in accordance
with the terms set forth herein, shall be void and of no effect.

5.2 Grantee acknowledges that any sale, assignment, transfer or other
disposition of Performance Units may be subject to restrictions contained in
applicable federal or state securities laws and regulations and that any such
sale, assignment, transfer or other disposition of Performance Units by him or
her will be in compliance with such laws and regulations.

SECTION 6. WITHHOLDINGS. The Company and each Affiliate shall have the right to
retain and withhold from any payment of Performance Units, Common Stock into
which Performance Units are convertible (and any dividends on such Common Stock)
any amounts required to be withheld or otherwise deducted and paid with respect
to such payment. At its discretion, the Company and each Affiliate may require
the Grantee receiving Performance Units or Common Stock into which Performance
Units are convertible to reimburse the Company or any Affiliate for any such
taxes required to be withheld by the Company or the Affiliate and withhold any
distribution in whole or in part until the Company and each Affiliate is so
reimbursed. In lieu thereof, the Company and each Affiliate shall have the right
to withhold from any other cash

 

4



--------------------------------------------------------------------------------

amounts due or to become due from the Company or the Affiliate to the Grantee an
amount equal to such taxes required to be withheld by the Company or the
Affiliate as reimbursement for any such taxes or retain and withhold a number of
shares having a market value not less than the amount of such taxes in order to
reimburse the Company or the Affiliate for any such taxes.

SECTION 7. ADJUSTMENTS TO PERFORMANCE UNITS.

7.1 Stock Dividends and Splits and Similar Transactions. Subject to any required
action by the Company’s Board of Directors and stockholders, the number of
Performance Units shall be proportionately adjusted for any increase or decrease
in the number of issued Shares of the Company resulting from the payment of a
Share dividend, a Share split, a Share reverse-split or any similar transaction.

7.2 Change in Par Value. In the event of a change in the Company’s Shares, which
is limited to a change of all of its authorized shares with par value into the
same number of shares with a different par value or without par value, the
shares resulting from any such change shall be deemed to be shares within the
meaning of the Plan.

7.3 Other Capital Adjustments. Except as hereinbefore expressly provided in
Section 7.1 and except for rights that all holders of Common Stock shall have,
Grantee shall have no rights by reason of any subdivision or consolidation of
Shares of any class or payment of any share dividend or any other increase or
decrease in the number of shares of any class or by reason of any dissolution,
liquidation, merger or consolidation or spin-off of assets or stock of another
corporation; any issuance by the Company of Shares of any class, or securities
convertible into Shares of any class, shall not affect the Award, and no
adjustment by reason thereof shall be made with respect to the number or price
of the Performance Units subject to the Award. An Award of Performance Units
shall not affect in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure or to merge or to consolidate or to dissolve, liquidate or
sell or transfer all or any part of its business or assets.

SECTION 8. GRANTEE’S REPRESENTATIONS AND WARRANTIES. Grantee represents and
warrants that:

(a) such Grantee has not and will not, directly or indirectly, Transfer any
Performance Units except in accordance with the terms of this Agreement;

(b) such Grantee has, or such Grantee together with such Grantee’s advisors, if
any, have such knowledge and experience in financial, business and tax matters
that such Grantee is, or such Grantee together with such Grantee’s advisors, if
any, are capable of evaluating the merits and risks relating to such Grantee’s
investment in the Performance Units and making an investment decision with
respect to the Company;

(c) such Grantee has been given the opportunity to obtain information and
documents relating to the Company and to ask questions of and receive answers
from representatives of the Company concerning the Company and such Grantee’s
investment in the Performance Units; and

 

5



--------------------------------------------------------------------------------

(d) such Grantee realizes that there are substantial risks incident to an
investment in the Performance Units.

SECTION 9. IMPACT ON OTHER BENEFITS. The value of the Performance Units (either
on the Award Date or at the Conversion Date) shall not be includable as
compensation or earnings for purposes of any other benefit plan offered by the
Company.

SECTION 10. ADMINISTRATION. The Committee shall have full authority and
discretion (subject only to the express provisions of the Plan) to decide all
matters relating to the administration and interpretation of the Plan and this
Agreement. All such Committee determinations shall be final, conclusive, and
binding upon the Company, the Grantee, and any and all interested parties.

SECTION 11. NO AGREEMENT TO CONTINUE IN EMPLOYMENT. Nothing in the Plan or this
Agreement shall confer on the Grantee any right to continue in the employ of the
Company or any Affiliate or interfere in any way with the right of the Company
and any Affiliate to terminate the Grantee’s employment at any time.

SECTION 12. AMENDMENT(S). This Agreement shall be subject to the terms of the
Plan, as amended from time to time, except that the Award that is the subject of
this Agreement may not in any way be restricted or limited by any amendment or
termination approved after the Award Date without the Grantee’s written consent.

SECTION 13. FORCE AND EFFECT. The various provisions of this Agreement are
severable in their entirety. Any determination of invalidity or unenforceability
of any one provision shall have no effect on the continuing force and effect of
the remaining provisions.

SECTION 14. GOVERNING LAWS. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Maryland.

SECTION 15. MISCELLANEOUS.

15.1 Any notice necessary under this Agreement shall be in writing, signed by
the party giving or making the same, and addressed (a) to the Company in the
care of its President or Secretary at the principal executive office of the
Company in Dallas, Texas, (b) to the Grantee at the address appearing in the
personnel records of the Company for such Grantee or (c) to either party at such
other address as either party hereto may hereafter designate in writing to the
other. Except as otherwise provided herein, any such notice shall be deemed
effective upon receipt thereof by the addressee.

15.2 This Agreement may be executed in counterparts, each of which shall be
deemed an original for all purposes and both of which taken together shall
constitute but one and the same instrument.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date hereof. By execution of this Agreement, the Grantee acknowledges receipt of
a copy of the Plan, the Company’s Annual Report on Form 10-K for the year ended
December 31, 2012 and the informational supplement required by Rule 428(b)(1)
under the Securities Act of 1933.

 

CAPSTEAD MORTGAGE CORPORATION By:       Phillip A. Reinsch   Executive Vice
President & Chief Financial Officer GRANTEE       «Name»